Opinion by
Judge Lindsay :
Tanner was entitled to have an order of injunction restraining Gill from cutting and removing timber from the premises bid in at the commissioner’s sale, until the question as to whether or not his purchase should be confirmed was settled, and if his sale was confirmed, then his injunction should be made perpetual. But it was error to perpetuate the order at the time it was done. From anything appearing in this record Gill may yet have the sale set aside, and may pay off lien debts, and still the final judgment in this case will perpetually enjoin him from cutting and using his own timber.
Judgment reversed and cause remanded for proceedings con-, sistent with this opinion.